DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2, 6-9, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishna et al. (US 2017/0208574 A1), hereinafter “Ramakrishna”.
Regarding claims 1, 8, and 15, Claim 1 is for a method, claim 8 is for a device implementing method of claim 1, and claim 15 is a device on the receiver side of a communication link with device of claim 8.
Regarding claim 1, Ramakrishna teaches ‘a resource indication method, comprising:
sending, by a first device, first indication information to a second device in an nth time unit (Ramakrishna: [0173] As in 3106, the PDCCH 3103 contains an indicator or set of indicators, informing the RN about the following: [0174] The ABS SF# containing the next PDCCH transmission to the RN; in the illustration in FIG. 26A, this is shown to be the ABS SF# (N+K), where the value K is at least 1. In other words, the PDCCH in a particular ABS SF can indicate to the RN the location of the PDCCH in a future ABS SF, starting from the next SF in time order), 
Ramakrishna however does not expressly teach, ‘wherein the first indication information indicates a first time domain resource of a first link or a second link in an (n+k0)th time unit to an (n+k1)th time unit.
Though not expressly taught, the disclosure by Ramakrishna in “[0114] FIG. 11 illustrates an example of time division multiplexing between the access frames 1110 and the backhaul frames 1120 in accordance with the present disclosure”, the duration for resources are finite and a person of ordinary skill may modify the teaching by Ramakrishna by use of time units and making the number of time units 
Thus, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ramakrishna as suggested above with a motivation to provide flexible resource allocation. 
Ramakrishna teaches, ‘wherein the first link is a link between the first device and the second device, the second link is a link between the second device and a third device’ (Ramakrishna: Fig. 5 illustrates the backhaul and access links, which may considered to be first and second link, as defined; [0086], lines 11-14, “For in-band relay operation, the wireless backhaul link 513 for the RN and the wireless access links (511, 531) for the DeNB and the RN share the same frequency band”).
 Ramakrishna teaches, ‘k0 is an integer greater than or equal to 0 and less than or equal to k1, and k1 is an integer (Ramakrishna: [0195], lines 1-7, “the PDCCH can indicate the SF indices corresponding to theAction_Time_Start and Action_Time_End as absolute indices, as Action_Time_Start_Absolute and Action_Time_End_Absolute, implying that the transmissions indicated by the transmission code start and end at SF time indices Action_Time_Start_Absolute and Action_Time_End_Absolute, respectively”).
	Claim 8 is a change in category in relation to claim 1. Ramakrishna teaches a processor (Fig. 3B, block 378) and a transceiver (Fig. 3B, block 372), as per claim 8.
	Device of claim 15 performs functions complementary to device in claim 8. Claim is rejected based on rejection of claim 9.

Regarding claims 2, 9, and 16, claim 2 is for a method, claim 9 is for a device implementing method of claim 2, and claim 16 is a device on the receiver side of a communication link with device of claim 8.
Regarding claim 2, Ramakrishna teaches the method according to claim 1, further comprising:
sending, by the first device, second indication information to the second device (discussed above in claim 1), wherein the second indication information indicates a second time domain resource of the first link and/or the second link, and the first time domain resource of the first link or the second link and that is indicated by the first indication information is located at a location other than the second time domain resource in the (n+k0)th time unit to the (n+k1)th time unit (Implied by disclosure in Ramakrishna: [0114], “FIG. 11 illustrates an example of time division multiplexing between the access frames 1110 and the backhaul frames 1120 in accordance with the present disclosure; time domain resources for backhaul and access are non-overlapping).
Claim 9 is a change in category in relation to claim 2. Claim is rejected based on rejection of claim 2.
	Device of claim 16 performs functions complementary to device in claim 9. Claim is rejected based on rejection of claim 9.

Regarding claims 6, 13, and 20, claim 6 is for a method, claim 13 is for a device implementing method of claim 6, and claim 20 is a device on the receiver side of a communication link with device of claim 13.
Regarding claim 6, Ramakrishna teaches the method according to claim 1, wherein the first indication information indicates that a time unit in the (n+k0)th time unit to the (n+k1)th time unit is the first time domain resource of the first link or the second link (Ramakrishna: Fig. 15, steps 1510 and 1520).
Claim 13 is a change in category in relation to claim 6. Claim is rejected based on rejection of claim 6.
Device of claim 20 performs functions complementary to device in claim 13. Claim is rejected based on rejection of claim 13.
Regarding claims 7 and 14, claim 7 is for a method and claim 14 is for a device implementing method of claim 7.
Regarding claim 7, Ramakrishna teaches the method according to claim 1.
The claim, ‘method further comprising: receiving, by the first device, status information of the first link and/or the second link and that is sent by the second device, wherein the status information comprises channel state information and/or load information’ is implied by the disclosures by Ramakrishna, “The set of active access links can depend on factors such as the load of the relay BS cell, or the channel qualities/status ( e.g. outage) of the access links. In another example, only one of the access links is active at a time. Similarly, the active access link can be selected depending on factors such as the load of the relay BS cell, or the channel qualities/status ( e.g. outage) of the access links” ([0098], lines 7-13), and “The set of active backhaul links can depend on factors such as the load of the relay BS cell, the load of the anchor BSs or the channel qualities/status ( e.g. outage) of the backhaul links” ([0096], lines 11-14).
The disclosures imply reception of load/status information is received by the first device.
Claim 14 is change in category with respect to claim 7 and is rejected based on rejection of claim 7.
Regarding claim 18, Ramakrishna teaches the communications device according to claim 15. wherein the first indication information further indicates a type of the first time domain resource of the first link or the second link, the type of the first time domain resource of the first link is a time domain resource used for uplink or downlink of the first link, and the type of the first time domain resource of  (implied by the discussion above for claim 7).

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishna as applied to claim 1 above, and further in view of PARK et al. (US 2014/0362743 A1), hereinafter “Park”.
Regarding claims 3, 10, and 17, claim 3 is for a method, claim 10 is for a device implementing method of claim 3, and claim 17 is a device on the receiver side of a communication link with device of claim 10.
Regarding claim 3, Ramakrishna teaches ‘the method according to claim 1, wherein the time domain resources of the second link comprise a first-type time domain resource’ (discussed above in claim 1 regarding allocation of resources) 
Ramakrishna however does not expressly teach, ‘a second-type time domain resource of the second link’. 
Park in the same field of endeavor teaches second-type time domain resources about ACK/NACK feedback, “The RS determines a resource allocation pattern of a downlink frequency band on the basis of the information which is received in step 610 and which regards to the resource allocation pattern of the uplink frequency band ( step S620). On the basis of the resource allocation pattern of the uplink frequency band and the resource allocation pattern of the downlink frequency band, the RS re-determines an ACK/NACK transmission time (step S630), and reports information on the ACK/NACK transmission time to the MS (step S640) (Park: [0120], lines 5-14”; see also Fig. 22), 
‘a location of the first-type time domain resource of the second link and a location of the second-type time domain resource of the second link in time domain meet a preset relationship’ (preset relationship is implied by the number of subframe offsets, which in Fig. 22 equals 4) , the second-type time domain resource of the second link is used to transmit feedback information, and the feedback (implied by nature of feedback, ACK/NACK as disclosed in the figure; feedbacks are related to data received and it may be configured whether required for all resources or not (a person of ordinary skill may ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Park with that of Ramakrishna motivated by reduction of error in communication as disclosed by Park, “In addition, a method of reducing an error at an acknowledgement (ACK)/not-acknowledgement (NACK) transmission time can be provided in a process of performing hybrid automatic request repeat (HARQ) on the basis of the frame structure supporting the relay station” ([0016]).
Claim 10 is a change in category in relation to claim 3. Claim is rejected based on rejection of claim 3.
	Device of claim 17 performs functions complementary to device in claim 10, complementary functions being transmit/receive or receive/transmit. Claim is rejected based on rejection of claim 10.

Claims 4-5, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishna as applied to claim 1 above, and further in view of Novlan et al. (US 10,206,232 B2), hereinafter “Novlan”.
Regarding claims 4 and 11, claim 4 is for a method, claim 11 is for a device implementing method of claim 4. 
Regarding claim 4, Ramakrishna teaches the method according to claim 1. 
Though Ramakrishna does not expressly teach the claim, ‘method further comprising: sending, by the first device, third indication information to the second device, wherein the third indication information indicates a first time domain resource set and a second time domain resource set, time domain resources in the first time domain resource set are used for uplink of the first link and downlink of the second link, and the second time domain resource set is used for downlink of the first link and uplink of the second link’ , a person of ordinary skill in the art 
Novlan Fig. 3 block 310 illustrates the resource allocation in a subframe illustrates Backhaul UL and access DL, backhaul is considered to be first link and access is downlink.
It would have been obvious to a person of ordinary skill in the art to modify the disclosure and combine with the disclosure by Ramakrishna to allocate resource through indication to the relay and arrive at the claimed invention.
The motivation for combining the teaching is alternating the uplinks and downlinks for communication through the first link and the second link to avoid delays in bi-directional communication.
Claim 11 is a change in category in relation to claim 4. Claim is rejected based on rejection of claim 4.

Regarding claims 5, 12, and 19, claim 5 is for a method, claim 12 is for a device implementing method of claim 5, and claim 19 is a device on the receiver side of a communication link with device of claim 12.
Regarding claim 5, REF1 teaches the method according to claim 1, wherein the first indication information comprises one of the following information: 
Novlan teaches, ‘An identifier of the first time domain resource of the first link or the second link in a plurality of groups of candidate time domain resources’ (Novlan: Col. 10, lines 34-37, “In some example embodiments, ("implicit"), time/frequency/space resource (e.g., symbol or PRB (physical resource block) or beam index) of the SS transmission is mapped to a unique rTP ID”), ‘information about a proportion of the first time domain resource of the first link or the second link in the (n+k0)th 1)th time unit’ (implied by the resource allocation, when resources are known, the ratio is implied), and 
‘switching locations of the first time domain resources of the first link and the second link in the (n+k0)th time unit to the (n+k1)th time unit’ (Fig. 3 time divisional duplexing mode (TDM) illustrates the switching locations between first link and the second link).
Claim 12 is a change in category in relation to claim 5. Claim is rejected based on claim 5. 
	Device of claim 19 performs functions complementary to device in claim 12, complementary functions being transmission/reception or reception/transmission. Claim is rejected based on claim 12

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462